Birdzell, J.
(dissenting). I dissent. As I view the matter before the court upon this appeal, the questions discussed in the majority opinion are not properly decisive. In dissenting, therefore, I do not wish to be understood as disagreeing with the principles stated in the main opinion, nor as expressing any opinion concerning them. The reasons for the dissent may be briefly stated: In the respondent’s brief on appeal it is stated that the appeal “deals only with the question of the taxation of costs as against the state in a proceeding such as was before the district court in the case of State of North Dakota ex rel. Linde v. Equity Co-operative Exchange et al.” Eollowing this statement of the question, the brief is devoted to a presentation of the elementary principle, that the taxation of costs is entirely dependent upon the statute, since, under the common law, no costs or disbursements were allowed. Reference is made to the various sections of the statute governing costs as against the state when the state is a party, from which it is argued that costs are not properly taxable in this proceeding under the statutes. No question is raised by the respondent concerning the delay in moving for the taxation of costs. Thus, under the respondent’s presentation, it seems to be tacitly conceded that if, under the statutes, the state is liable for costs in this character of proceeding, costs should be taxed. Litigants can, of course, waive any minor procedural questions if they see fit to do so, and if there is a desire to make the rule of ultimate liability controlling as to the question at issue between them, their waiver of procedural questions is not only valid, but commendable. I know of no reason why such consid*304erations should not apply as between the state and a private litigant, as well as between two private litigants. While every safeguard should be employed to prevent loss or squandering of public moneys, it is somewhat inconsistent with the dignity of the sovereign state to seek to evade a legal liability by resorting to technical defenses.
As I read the brief submitted on behalf the state by the attorney general, no such effort has been made on behalf the state.
The statutory provisions which are presented as being decisive of this appeal are briefly summarized as follows: Section 7807 provides that in all civil actions prosecuted in the name of the state by an officer authorized for that purpose, the state shall be liable for.costs in the same actions and to the same extent as private parties, and that if a private person is joined with the state as plaintiff he shall be liable in the first instance for the defendant’s costs, but that the state shall also be liable after execution against the private litigant is returned unsatisfied. Section 7793 provides that in all actions and special proceedings the clerk must tax certain costs as part of the judgment in favor of the prevailing party.
The action in which the present proceedings are had was an action brought for the purpose of annulling the charter of the defendant. Section 7969, Compiled Laws of 1913, provides that the remedies formerly attainable by the writ of quo warranto may be obtained by civil action under the provisions of the particular chapter, as well as under the provisions of chapter 27, which deals specifically with actions by and against corporations. Section 7991 (contained in chapter 27) provides that whenever an action shall have been brought against a corporation under the provisions of article 3 of chapter 27, the court shall proceed to final judgment if the proof be sufficient, that the attorney general shall have the right to appear and prosecute the action, and that the state, in case the action is continued by the attorney general without the participation of a creditor, shall be liable for costs. In both articles 3 and 1 of chapter 27, provision is made for the bringing of an action by the state where it is desired to obtain a judgment dissolving a corporation or vacating and annulling its franchise.
The principal contention is that inasmuch as the state, in bringing an action to dissolve a corporation and annul its franchise, does so *305in its sovereign capacity, it is not liable for costs under § 7.807, which purports to render it liable in “all civil actions;” and a distinction is sought to be drawn between such an exercise of the sovereign power and instances where the state may be a party to a civil action in which it would sustain no different relation to the opposing litigant than as though it were an individual. It seems to me that there is no warrant in the statutes referred to for any such distinction. In the classification of remedies in the Code of Civil Procedure, § 7329, they are divided into actions and special proceedings, and under § 7969 some remedies which are ordinarily classified as special proceedings (scire facias, quo warranto, and information in the nature of quo warranto) are abolished, and for them is substituted a civil action in district court, and the action in which these proceedings were had is clearly of that character. So that, under the Code of Civil Procedure and under the provisions enacted with special reference to the right of the state in certain instances to secure the annulment of corporate charters, the remedy provided is technically denominated a civi] action. Therefore, under § 7807, the state is rendered liable for costs to the same extent as a private party. This conclusion is further supported by the provisions of § 7994, which expressly recognizes the liability of the state for costs in this particular kind of a proceeding. So far as costs are concerned, when the state bring’s an action against a corporation to annul its charter, I can see no distinction between actions under article 3 of chapter 27, which are predicated upon insolvency, and actions under article 4, which may be predicated upon fraud or violation of regulatory laws.
Under the statutory provisions noted, the state is, in my opinion, liable for costs in this character of civil action, but whether or not a judgment should be entered against the state, if it were resisting on procedural grounds, is a question which it seems to me is not raised, and therefore I express no opinion concerning it.
Grace, J., concurs.